DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,131,250 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Graham Nelson on 26 May 2022.
The application has been amended as follows:
Amend claim 1 as follows:
A method of operating a gas turbine engine on an aircraft, the gas turbine engine comprising: an engine core comprising:
 a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 
a fan located upstream of the engine core, the fan comprising a plurality of fan blades; 
a nacelle surrounding the engine core and defining a bypass duct and a bypass exhaust nozzle; and 
a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, 
wherein the method comprises operating the gas turbine engine to provide propulsion such that a jet velocity ratio, Rj, of a first jet velocity exiting from the bypass exhaust nozzle to a second jet velocity exiting from an exhaust nozzle of the engine core is defined as:
  
    PNG
    media_image1.png
    66
    202
    media_image1.png
    Greyscale
 
where VB is [[the]]a fully expanded first jet velocity, CB is a thrust coefficient of the bypass exhaust nozzle, Vc is [[the]]a fully expanded second jet velocity, Cc is a thrust coefficient of the engine core exhaust nozzle, ηLPT is an isentropic efficiency of a lowest pressure turbine of the engine core and ηF is an isentropic efficiency of the fan tip, the jet velocity ratio, Rj, is between around 0.75 and 1.3 at maximum take-off conditions, 27 a specific thrust, defined as [[the]]a net thrust of the engine divided by [[the]]a total mass flow through the engine, is less than 90 Nkg-1s at cruise conditions, and the fan diameter is between 220 cm and 390 cm.  
Amend claim 7 as follows:
The method of claim 6, wherein [[the]]a rotational speed of the fan at cruise conditions is in the range of from 1700 rpm to 2500 rpm.
Amend claim 10 as follows:
The method of claim 9, wherein [[the]]a rotational speed of the fan at cruise conditions is in the range of from 1200 rpm to 2000 rpm.
Amend claim 11 as follows:
The method of claim 9, wherein [[the]]a rotational speed of the fan at cruise conditions is in the range of from 1400 rpm to 1800 rpm.
Amend claim 17 as follows:
The method of claim 1, wherein a bypass ratio, defined as the ratio of [[the]]a mass flow rate of [[the]]a flow through the bypass duct to [[the]]a mass flow rate of [[the]]a flow through the engine core at cruise conditions, is in a range of from 12.5 to 16.5.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The prior art of record does not teach in combination with the other limitations of the independent claims wherein the method comprises operating the gas turbine engine to provide propulsion such that a jet velocity ratio, Rj, of a first jet velocity exiting from the bypass exhaust nozzle to a second jet velocity exiting from an exhaust nozzle of the engine core is defined as:

    PNG
    media_image1.png
    66
    202
    media_image1.png
    Greyscale

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741